Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections 35 U.S.C. § 102(a)(1)
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 13, 14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent (5,309,595) to Salecker et al.
Regarding independent claim 1, Salecker et al. discloses a power base (14) including a motor (18) and a drive mechanism (20); and
a drum (12) removably coupled to the power base (14), the drum (12) including a cable (16) that is selectively extendable out of the drum (12) (See Col. 3 lines 30-45),
 the drum (12) being movable between a first position (See FIG. 2), in which the drum (14) is supported by the power base (16) and coupled to the drive mechanism (20), and a second position (See FIG. 5), in which the drum (12) is separated from the power base (14) (See Col. 5 lines 4-30).
Regarding claim 2, Salecker et al. discloses that the power base (14) includes a cavity (72) that receives a portion of the drum (12).
Regarding claim 3, Salecker et al. discloses that the drum (12) includes a handle (54) to facilitate moving the drum (12) along a surface when in the second position (See FIG. 5).
Regarding claim 4, Salecker et al. discloses that the power base (14) includes a flat bottom (See FIG. 2) that is configured to be positioned on a surface.
Regarding claim 6, Salecker et al. discloses that the power base (14) includes a power supply (22) operable to power the motor (18).
Regarding claim 7, Salecker et al. discloses that the drive mechanism (20) is operable to rotate the drum (12) within the power base (14) when in the first position (See Col. 2 lines 50-60 and FIG. 2).
Regarding claim 8, Salecker et al. discloses that the power base (14) includes an actuator (70) to allow the drum (12) to move from the first position (See FIG. 2) to the second position (See FIG. 5 and Col. 5 lines 5-30).
Regarding independent claim 9, Salecker et al. discloses a power base (14) including a motor (18);
a drum (12) selectively supported by the power base (14),
 the drum (12) including a handle (54) to facilitate lifting the drum (12) apart from the power base (12), the drum (12) also including a cable (16) that is selectively extendable out of the drum (12) (See Col. 3 lines 30-55);
a drive mechanism (24) supported by the power base (14); and
a driven mechanism (26) supported by the drum (12), the driven mechanism (26) coupled to the drive mechanism (24);
with that the drive mechanism (24) is operable to rotate the driven mechanism (26) and drive rotation of the drum (12) when supported by the power base (9).
Regarding claim 10, Salecker et al. discloses that the power base (14) includes a power supply (22) operable to power the motor (18).
Regarding claim 11, Salecker et al. discloses that the driven mechanism (26) is coupled to the drive mechanism (24) through a belt drive (20).
Regarding claim 13, Salecker et al. discloses that the drum (12) is movable between a first position (See FIG. 4), in which the drum (12) is supported by the power base (14), and a second position (See FIG. 5), in which the drum (12) is separated from the power base (14) (See Col. 5 lines 5-24).
Regarding claim 14, Salecker et al. discloses that the power base (14) includes a cavity (opening) that receives a portion of the drum (12) (See FIG. 1).
Regarding independent claim 16, Salecker et al. discloses a power base (14) including a motor (18) and a drive mechanism (20); and
a drum (12) removably coupled to the power base (14), 
the drum (12) including a cable (16) that is selectively extendable out of the drum (12), the drum (12) being moveable between a first position (See FIG. 2 normal operation), in which that the drum (12) is supported by the power base (14) off of a surface (off the ground and See Col. 3 lines 50-60), and a second position, in which the drum (12) contacts the surface (See FIG. 5 on the ground).
Regarding claim 17, Salecker et al. discloses that the drum (12) is coupled to the drive mechanism (20) when in the first position.
Regarding claim 18, Salecker et al. discloses that the motor (18) is operable to rotate the drum (12) through the drive mechanism (20) when in the first position (See FIG. 2 normal operation).
Regarding claim 19, Salecker et al. discloses that the drum (12) includes a handle (54) to facilitate moving the drum (12) along the surface when in the second position (See FIG. 5 on the ground).
Regarding claim 20, Salecker et al. discloses that the handle (54) is rotatably coupled to the drum (12) to allow the drum (12) to roll along the surface when in the second position (See FIG. 5 on the ground).
Rejections 35 U.S.C. § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent (5,309,595) to Salecker et al.
Regarding claim 12, Salecker et al. is silent regarding that the drive mechanism is a drive gear and the driven mechanism is a driven gear. However, it well known to use gears facilitate movement between constituent parts in the mechanical field. It would have been obvious for one of ordinary skill in the art before the invention was filed to modify the drive mechanism (24) and the driven mechanism (26) to be gears since such substitution would have been obvious to try since gears systems are well known in the art. 
Regarding claim 15, Salecker et al. is silent regarding that the power base (14) includes brackets that rotationally support the drum within the power base. However, it would have been obvious for one of ordinary skill in the art before the filing of the invention to include brackets since such are well known in the art in providing stability for motors.

Allowable Subject Matter
3.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723